 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDHerbert Harvey,Inc.andGovernment Service Employees'Union,Local 536, Building Service Employees International Union,AFL-CIO,Petitioner.Case 5-RC-51p36.June 13,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer William I. Shooer. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheEmployer and the Petitioner filed briefs with the Board.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].Upon the entire record in this case, the Board finds :1.Herbert Harvey, Inc., the Employer herein, asserts, first of all,that the Board does not have jurisdiction of matters involving laborrelations of the World Bank.'Further, the Employer contends thatits own operations are so intimately connected with the World Bankthat the Board should decline to assert jurisdiction over theEmployer. In the alternative, the Employer contends that the build-ing maintenance employees, sought to be represented by the Peti-tioner in this proceeding, are not its employees but are employees oftheWorld Bank.The record discloses that the Employer is engaged generally in thebusiness of management and operation of office and apartment build-ings and general real estate in the District of Columbia.Among itsother operations, the Employer supplies building maintenance serv-ices to theWorld Bank pursuant to a contract which was firstexecuted by the World Bank and Employer in July 1955. This con-tract has since been renewed each year on its anniversary date, withappropriate changes in the reimbursement clause and the inclusionof new buildings acquired by the Bank.2 The contract provides thatthe Bank shall pay the Employer a monthly fixed fee and shallreimburse the Employer for all direct costs incurred in renderingthe services required by the contract.3The contract requires theEmployer to secure the written approval of the Bank if expendituresin any month exceed a stated amount.Reimbursable costs include both labor and supplies. Supplies areordered under the Bank's tax exemption certificate and paid for by1TheInternationalBank for Reconstruction andDevelopment,locatedinWashington, D.C.2This contract,inter alia,describes the Employer as an independent contractor.s The Employer derives in excess of $100,000 annually from this operation159 NLRB No. 24. HERBERTHARVEY, INC.255the Employer out of an advance received from the Bank. TheEmployer obtains prior approval of the Bank for large purchases ofexpendable items.All supplies and materials purchased become theproperty of the Bank.The Employer pays the employees'wages,sick leave, and, vacation pay out of the advance from the Bank.Group hospitalization and workmen's compensationare likewise paidout of this advance.The Employer makes the employer's contribu-tion to the social security system and is reimbursed by the Bank forthis expenditure.The Employer makes all the usual deductions from its employees'pay such as withholding income tax and the employees' contributionto the social security system. Its employees are subject to the Districtof Columbia Minimum Wage and SafetyRegulations.They sharenone of the immunities from local and national law enjoyed byemployees of the World Bank.Applications for employment are madeon forms`provided by theEmployer.The Employer's two supervisors check the applicant'sreferencesand, unlessthere is some matter in the application thatappears to be subject to question, they hire the applicant if the appli-cant is qualified and needed. The application form is then forwardedto the Employer's executive vice-president, who may check anythingunusual she finds in the application. If necessary,as in cases wherethere may be doubt as to the acceptability of the applicant to theBank, the executive vice president obtainsclearancefor such hiringfrom the Bank. On occasion,officialsof the Bank haverecommendedpersons for employment and such persons have beenput immediatelyon the payroll by the Employer without theusual prehiring checks.Discharges are recommended by the supervisors and effectuated onlyafter review both by the Employer's executive vice president and bythe Bank.Discharges recommended by the Bankare carried outwithout any review or check.The work of the employees in the unit is directed by the Employer'stwo supervisors.Instructions from the Bank are normally trans-mitted to the employees through the supervisors although Bankofficials may, on occasion, instruct an employee directly.Although conditions of employment are thus subject to review andapproval by the Bank, a considerableareaof effectivecontrol remainsvested in the Employer.Accordingly, we find that the Employer isan employer of the employees involved herein withinthe meaningof Section 2(2) of the Act. Likewise we find thatthe maintenanceand service activities of the Employerare notso intimately con-nected with the purposes or operations of the World Bank as towarrant withholding the exercise of jurisdiction over thebusiness ofthe Employer.We find, therefore, that the Employeris engaged in 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce within the meaning of the Act and that it would effectuatethe purposes of the Act to assert jurisdiction in this proceeding.42.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining :All charwomen, porters, and elevator operators of the Employerlocated at the complex of buildings owned by the InternationalBank for Reconstruction and Development, 1818 H Street NW.,1800H Street NW., and 718 18th Street NW., Washington,D.C., but excluding carpet layers, engineers, cafeteria employees,dining room employees, office clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4The Board asserts jurisdiction on a plenary basis within the District of Columbia.M. S. Ginn & Company,114 NLRB 112;The Westchester Corporation,124 NLRB 194.5An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 5 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file thislist shallbe granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.K-Mart,a Division of S. S. Kresge Company;Gallenkamp StoresCo.;Mercury Distributing CompanyandRetail Clerks UnionLocal 770,Retail Clerks International Association,AFL-CIO,Petitioner.Case 31-RC-141.June 13, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held on Novem-ber 29, 1965, before Hearing Officer Norman H. Greer.'The Hear-ing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. Briefs were filed by K-Mart, A Divi-sion of S. S. Kresge Company, hereinafter called K-Mart; by Gallen-kamp Stores Co., hereinafter called Gallenkamp; by Mercury Distrib-1 After the hearing and pursuant to Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Procedure,Series 8,as amended, theRegional Director issued an order transferring this case to the Board for decision.159 NLRB No. 28.